Appeal from a judgment of the Niagara County Court (Sara S. Sperrazza, J), rendered May 11, 2011. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [2]). Defendant’s valid unrestricted waiver of the right to appeal forecloses any challenge to the severity of the sentence (see generally People v Lopez, 6 NY3d 248, 256 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, P.J., Smith, Carni, Lindley and Martoche, JJ.